Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 3/11/2021. Currently claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pgs. 7-10 filed 3/11/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103(a) as being unpatentable over Baker in view of Calyton in view of Schneider in view of Nickolls in view of Nguygen  have been fully considered and are persuasive based on the claim amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using the same prior art.
While, applicant’s arguments based on the amendments raises a new ground of rejections based on the amended language. The same prior art is applied in the current rejection and much of current rejection is similar to that of the previous rejection. Therefore, applicant’s arguments will be addressed to help advance prosecution.

First with respect to claims 1, 11 and 16:
Applicant’s arguments provide a fairly detailed analysis of the rejection of claims  by discussing each prior art reference used in the previous rejection and how they were interpreted as modifying the base reference of Baker by the examiner. Based on applicant’s arguments it appears that the crux of applicant’s arguments is that Baker in 
Applicant writes:
“The Office further asserts that “Nickolls discloses that the use of multiple neural networks arranged in series so that the output of one is the input of another neural network ... with a first network that extracts features of physiological signals and a second network to determine / classify conditions ... are well known and used” (pages 6 and 7 of the Office action).
However, Nickolls discloses identical neural networks configured in series (see FIG. 3 A and column 11, lines 60-68 of Nickolls). In particular, Nickolls actually omits “neural networks 21B and 21C [from FIG. 3A] ... as these would be identical to neural network 21 A, with the exception of the delay elements D of neural network 21 A,” which are “absent from neural networks 21B and 21C” (column 11, lines 60-65 of Nickolls).
Despite the shortcomings of the disclosure in Nickolls with regard to claim 1 of the present application, the Office argues that it would have been obvious to modify Baker in view of Clayton and Schneider “to place the neural networks including the long short term memory network, a recurrent neural network, and a recurrent multilayer perceptron positioned in a series configuration similar to the series disclosed by Nickolls since ... this is a well-established way of analyzing health problems ...” (page 8 of the Office action).
Applicant submits that one of ordinary skill in the art equipped with the disclosures in the cited references would, at best, arrive at a series of identical neural networks perhaps selected from one of the structures referenced by Clayton, rather than a predictor comprising a long short-term memory neural network and a recurrent neural network configured in series, wherein all output of the long short-term memory neural network is input to the recurrent neural network. There are no suggestions in any of the references that different structures may be positioned in series as recited in amended claim 1 [see pg. 9-10 of applicant’s arguments received 3/11/2021].
Essentially applicant is arguing that the reference relied upon (Nickolls) to teach using the configuration of two networks in series (one a recurrent neural network) and (a long short-term memory network) cannot be relied upon because Nickolls only teaches using two similar neural networks in series (for example two recurrent neural networks) and since the claims require two different neural networks, Nickolls can’t be relied upon to teach placing a recurrent neural network and a long short-term memory network in series. 
This argument is not persuasive. Examiner won’t argue against the assertion that Nickolls can only be relied upon to teach two similar neural networks in series. However, examiner does dispute that Nickolls in combination with the other references fails to teach a long short-term memory neural network and a recurrent neural network a long short-term memory neural network is a type of recurrent network. 

This can be shown in Lee et al (US 20210022688) hereafter known as Lee. 
Para 49 of Lee recites:
In addition to, or instead of, the predictive models described above, the digital health application 105 may determine the diagnosis by applying, to received user input and retrieved data associated with the user, a hybrid model combining recurrent neural network architectures (such as, without limitation, a long short-term memory network (LSTM) and a linear model to determine a level of probability of the diagnosis

Another example can be seen in Devries et al (US 20170249445). 
Para 181 of Devries recites:
“For example, a Recurrent Neural Network (RNN) can be used in order to predict the nutrition-related metrics given features data, e.g. with a 1-dimension input for the pulse profile signal (or any other combination of signals or features, including those described herein).  For example, a Long Short-term Memory RNN can be used, including with multiple levels of representation (i.e. "Deep Recurrent Neural Network") (GRAVES, A et al., 2013).”
The claimed invention claims a (first) recurrent neural network and a (second) long short-term memory neural network (a type of recurrent neural network) in series. It never claims specifically that the first recurrent neural network is different or how it differs from the more specific second long short-term memory neural network. If 

Next with respect to only claims 1-16 which has been amended to include additional language. Applicant argues:
“Furthermore, Applicant again notes that none of the cited references teach or suggest, individually or in combination, inputting each electronic signal of a plurality of electronic signals acquired via a plurality of sensors into a corresponding predictor of a plurality of predictors, each predictor corresponding to a sensor of the plurality of sensors. There is no suggestion in any of the cited references of such an overall architecture of predictors, wherein a predictor is provided for each sensor of a plurality of sensors.” [see pg. 10 of applicant’s arguments”]
	Applicant appears to be arguing that for each individual sensor there is an individual predictor corresponding to that specific individual sensor. Similarly to that of Fig. 2 of applicant’s disclosure where element 212 (a first sensor) provides data to element 241 (a first predictor) which is repeated to the nth number. However, this is not what is claimed. What is claimed is “each predictor corresponding to a sensor of the plurality of sensors”. This is broad enough that if there are a plurality of sensors and a 
Next with respect to the arguments presented for claims 11-16 only. Applicant argues that the limitation of “concatenating the expected value for each electronic signal into a combined prediction, the combined prediction comprising expected values for the plurality of electronic signals” is not taught. Specifically applicant argues that examiner’s interpretation that 
As applicant argues:
“Further, Applicant submits that the cited references do not teach or suggest, individually or in combination, concatenating the expected value for each electronic signal into a combined prediction, the combined prediction comprising expected values for the plurality of electronic signals.
The Office notes that “concatenating is not explicitly recited by name in Baker,” but suggests that the disclosure in Baker that “the neural network is used to combine one or more estimates of a physiologic parameter with one or more associated signal quality metrics” corresponds to “the currently broadly claimed limitation of ‘concatenating’” (page 10 of the Office action).
However, Applicant submits that “concatenating the expected value for each electronic signal into a combined prediction” is not a broad limitation, but instead comprises a specific action that is substantially different than using a neural network to combine an estimate with a signal quality metric as taught by Baker. There is no evidence that the neural network of Baker concatenates the estimates with the signal quality metrics. Further, there is no suggestion in any of the remaining references that could assist one of ordinary skill in the art with modifying the disclosure of Baker to arrive at the claimed limitation of claim 11.” [see pgs. 11-12 of applicant’s arguments]

First applicant does not provide any indication as to how they are interpreting “concatenating” and evidence to supports applicant’s interpretation. Applicant states concatenating is not combining estimates but does not provide what concatenating is. Looking at applicant’s disclosure, there is no special definition for the term. Therefore, plain dictionary definition is the broadest definition. Merriam Webster’s broadest definition of concatenate as “linked together” [see Merriam-Webster definition of concatenate]. Combining estimates is a form of linking. Thus, it appears applicant’s arguments are not commensurate in scope with the claimed invention.
For these reasons applicant’s arguments are not persuasive with respect to claims 1-20.

Based on applicant’s arguments, it appears applicant is trying to claim what is best shown in Fig. 2 of applicant’s disclosure. Here each predictor cloud corresponds to a different individual sensor. If this is claimed, it would overcome the current prior art rejection. However, a new search will need to be done before allowability can be determined.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 11 and 16 have all been amended such that the term “predictor cloud” has been broadened to “predictor”. First there is some ambiguity as what is meant by this term as outlined below in the rejection to these claims 1-20 under 35 USC 112(b). Furthermore, as outlined below in the 112(b) rejection section, the broadest reasonable interpretation for 
Therefore, the claims as amended are broader than what is disclosed by applicant’s specification, as other structures such as software or processor which may not be a cloud architecture are being claimed. For this reason claims 1-20 are broader than what is disclosed and therefore fail the written description requirement. This rejection can be overcome by amending the claim to recite a “predictor cloud” or indicating section in applicant’s disclosure that provide support for this broader claim language.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 11, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 8457706) hereafter known as Baker in view of Clayton et al (US 20170206464) hereafter known as Clayton in further view of Nickolls et al (US 5251626) hereafter known as Nickolls in further view of Nguyen et al (US 7450986) hereafter know as Nguyen.

Independent claims:
Regarding Claim 1
Baker discloses 
A method for a computer [see Col. 1 lines 49-50 in particular  “This disclosure describes systems and methods for using a neural network to improve the accuracy of a measured physiological parameter” and Col. 5 lines 50-60 in particular “Computer-readable media are capable of storing information that can be interpreted by the microprocessor 48.  This information may be data or may take the form of computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods.” Which discloses a computer that has non-transitory memory], comprising:
inputting each electronic signal of a plurality of electronic signals acquired via a plurality of sensors [see Col. 1 lines 60-67 and Col. 2 lines 1-10 in particular see  “the physiological parameter may be the oxygen saturation estimated from the data supplied by a pulse oximetry sensor.” And see Fig. 5 element 502 (receive electronic signal(s) from sensor(s)) And… Col. 11 lines 7-16 in particular “In the method 500, the system is monitoring a patient and collecting data from its sensor(s) in a receive data operation 502.” The measurements provided by the pulse oximetry sensors recite the step of inputting electronic signals Also, please note that while pulse oximeter sensor is singular based on the addition of Fig. 5 and Col. 11 lines 7-16 it is also understood that Baker includes a plurality of pulse oximeter sensors.] into a plurality of predictor stored in non-transitory memory of the computing device  [see Col. 5 lines 42-53… “microprocessor 48 is adapted to execute software, which may include an operating system and one or more applications, as part of performing the functions described herein.  Also connected to the bus 50 are a read-only memory (ROM) 52” Software is at least a plurality of predictors. As linked in the preamble the Baker has a computing device and memory. These are understood to store the software.]
responsive to an alarm generated based on at least one of the plurality of electronic signals [see Col. 3 lines 54-67 “provide an audible alarm in the event that the patient's physiological parameters are not within a normal range, as defined based on patient characteristics.”]
Additionally, Baker is able to estimate physiological parameters [see abstract of Baker… “A neural network is used to combine one or more estimates of a physiologic parameter”]
However , while Baker discloses the use of a neural network and some details of the neural network [see abstract “A neural network is used to combine one or more estimates of a physiologic parameter with one or more associated signal quality metrics” and Fig. 3 of Baker], Baker does not definitively define the neural network structure types used (ie feedforward neural network, modular neural network…. Etc) and therefore fails to disclose each “predictor to include a long short-term memory neural network and a recurrent neural network”. Also, Baker does not disclose “suppressing the alarm responsive to outputs of the plurality of predictors indicating the alarm is false” as claimed. Finally, Baker does not disclose a long short-term memory neural network and a recurrent neural network configured in series as claimed.
Clayton discloses using several different neural network structure types including  recurrent neural networks, long short term memory networks and recurrent multilayer perceptron networks being used to predict the future in the analogous art of neural networks [see para 41 of Clayton “A sequential data forecast machine 204 may implement any suitable structure (e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).”] with these neural networks being placed in a cloud computing environment [see para 61 of Clayton “the machine learning module 108 may be provided in a cloud computing environment or be in the cloud”]
Nickolls discloses that the use of multiple neural networks arranged in series so that the output of one is the input of another neural network (understood to recite all the output of one network being the input of another network based on applicant’s disclosure) with a first network that extracts features of physiological signals and a second network to determine / classify conditions (thereby providing the basis for an alarm) are well known and used [see claim 4…. In particular “said plurality of neural networks being arranged in series so that the output of one of said networks comprises the input of another of said networks” and “a first one of said plurality of neural networks extracting a series of features from said physiological signals, a second one of said plurality of neural networks being serially connected to said first neural network to receive said extracted features and classify said physiological signals into pathological and non-pathological categories based on said features”] in the field of diagnostics [see Col. 1 lines 10-20… see in particular “This invention relates to medical devices which monitor the cardiac state of a patient by sensing the patient's intrinsic rhythm for the presence of arrhythmias”]
Nguyen discloses using neural networks [see abstract of Nyguen “a neural network processor for processing the information obtained by the sensors.”] to differentiate between false signals based on physiological signals caused by environment and other factors thereby providing monitoring customized to an individual [see Col. 3 lines 34-48 of Nyguen “a device which is capable of initiating and correctly interpreting a wide range of physiological signals” and “Because physiological signals differ from patient to patient it is important that a device is able to "learn" when a particular set of signals represent the onset or presence of a medical condition in a particular patient, and disregard false signals which might be caused by environmental or other factors.” By disregarding the false signals, Nguyen discloses suppressing as claimed.]
It would have been obvious to one having ordinary skill in the art to modify Baker by using the additional data structures of a long short term memory network, a recurrent neural network, and a recurrent multilayer perceptron similar to those described by 
It would have been obvious to one having ordinary skill in the art to modify Baker in view of Clayton to place the neural networks including the long short term memory network, a recurrent neural network, and a recurrent multilayer perceptron positioned in a series configuration similar to the series disclosed by Nickolls since as taught by Nickolls this is a well-established way of analyzing health problems using neural networks in the field of diagnostics.
	It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baker in view of Clayton in view of Nickolls by employing the neural networks to be configured similarly that described by Nguyen to additionally train and ultimately allow a system to differentiate between false alarms created by the environment and other factors to provide monitoring customized to an individual. By training neural networks similarly as described by Nguyen, Baker in view of Clayton in view of Nguyen disregards false signals caused by the environment and other factors thereby suppressing false alarms. 
Please note that each individual electric signal which is sent to cloud computer is at least a predictor. Since there are a plurality of electric signals, there are a plurality of predictors as claimed.

Regarding Claim 11
Baker discloses:
A method for a computing device [see Col. 1 lines 49-50 in particular  “This disclosure describes systems and methods for using a neural network to improve the accuracy of a measured physiological parameter” and Col. 5 lines 50-60 in particular “Computer-readable media are capable of storing information that can be interpreted by the microprocessor 48.  This information may be data or may take the form of computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods.” which discloses a computer that has non-transitory memory] , comprising:
receiving a plurality of electronic signals, each electronic signal of the plurality of electronic signals corresponding to physiological measurements of a patient [see Col. 1 lines 60-67 and Col. 2 lines 1-10 in particular see  “the physiological parameter may be the oxygen saturation estimated from the data supplied by a pulse oximetry sensor.” And see Fig. 5 element 502 (receive electronic signal(s) from sensor(s)) And… Col. 11 lines 7-16 in particular “In the method 500, the system is monitoring a patient and collecting data from its sensor(s) in a receive data operation 502.” The measurements provided by the pulse oximetry sensors recite the step of inputting electronic signals Also, please note that while pulse oximeter sensor is singular based on the addition of Fig. 5 and Col. 11 lines 7-16 it is also understood that Baker includes a plurality of pulse oximeter sensors.]
A neural network is used to combine one or more estimates of a physiologic parameter with one or more associated signal quality metrics, creating a more accurate estimate of said physiologic parameter”. An accurate estimate is a prediction and an expected value.] with a corresponding predictor of a plurality of predictors, and expected value for the electronic signal [see Col. 5 lines 42-53… “microprocessor 48 is adapted to execute software, which may include an operating system and one or more applications, as part of performing the functions described herein.  Software is at least a plurality of predictors.] each predictor of the plurality of predictors corresponding to a respective sensor of the plurality of sensors [Based on the fact that all sensor data is predicted as shown in Fig. 3 of Baker which shows the input elements 310 (ie sensor data)]
concatenating the expected value for each electronic signal into a combined prediction, the combined prediction comprising expected values for the plurality of electronic signals [see Col. 6 lines 50-60 “the neural network is used to combine one or more estimates of a physiologic parameter with one or more associated signal quality metrics”. Additionally, while concatenating is not explicitly recited by name in Baker, Col. 6 lines 59-67 of Baker discloses that by merging different estimates, an output that is a model. This model links the estimates together which recites the currently broadly claimed limitation of “concatenating”. Estimates provide values];
generating an alarm based on at least one of the plurality of electronic signals [see Col. 3 lines 54-67 “provide an audible alarm in the event that the patient's physiological parameters are not within a normal range, as defined based on patient characteristics.”]
However, while Baker discloses the use of a neural network and some details of the neural network [see abstract “A neural network is used to combine one or more estimates of a physiologic parameter with one or more associated signal quality metrics” and Fig. 3 of Baker], Baker does not definitively define the neural network structure types used (ie feedforward neural network, modular neural network…. Etc) and therefore fails to disclose predictors to include a long short-term memory neural network and a recurrent neural network. Also Baker does not disclose “determining, with a multilayer perceptron, whether to generate an alarm based on the combined prediction” as claimed. Finally, Baker does not disclose a long short-term memory neural network and a recurrent neural network configured in series as claimed.
Clayton discloses using several different neural network structure types including  recurrent neural networks, long short term memory networks and recurrent multilayer perceptron networks being used to predict the future in the analogous art of neural networks [see para 41 of Clayton “A sequential data forecast machine 204 may implement any suitable structure (e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).”] with these neural networks being placed in a cloud computing environment [see para 61 of Clayton “the machine learning module 108 may be provided in a cloud computing environment or be in the cloud”]
Nickolls discloses that the use of multiple neural networks arranged in series so that the output of one network is the input of another neural network (understood to said plurality of neural networks being arranged in series so that the output of one of said networks comprises the input of another of said networks” and “a first one of said plurality of neural networks extracting a series of features from said physiological signals, a second one of said plurality of neural networks being serially connected to said first neural network to receive said extracted features and classify said physiological signals into pathological and non-pathological categories based on said features”] in the field of diagnostics [see Col. 1 lines 10-20… see in particular “This invention relates to medical devices which monitor the cardiac state of a patient by sensing the patient's intrinsic rhythm for the presence of arrhythmias”]
Nguyen discloses using neural networks [see abstract of Nguyen “a neural network processor for processing the information obtained by the sensors.”] to differentiate between false signals based on physiological signals caused by environment and other factors thereby providing monitoring customized to an individual [see Col. 3 lines 34-48 of Nguyen “a device which is capable of initiating and correctly interpreting a wide range of physiological signals” and “Because physiological signals differ from patient to patient it is important that a device is able to "learn" when a particular set of signals represent the onset or presence of a medical condition in a particular patient, and disregard false signals which might be caused by environmental or other factors.”]

It would have been obvious to one having ordinary skill in the art to modify Baker in view of Clayton to place the neural networks including the long short term memory network, a recurrent neural network, and a recurrent multilayer perceptron positioned in a series configuration similar to the series disclosed by Nickolls since as taught by Nickolls this is a well-established way of analyzing health problems using neural networks in the field of diagnostics.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baker in view of Clayton in view of Nickolls by employing the neural networks to be additionally configured similarly that described by Nguyen to train and ultimately allow a system to differentiate between false alarms created by the environment and other factors to provide monitoring customized to an individual.
Please note that each individual electric signal which is sent to cloud computer is at least an individual predictor. Since there are a plurality of electric signals, there are a plurality of predictors as claimed.



Regarding Claim 16

Baker discloses:
A system [see Fig. 1 and see Col. 1 lines 49-50 in particular “This disclosure describes systems and methods for using a neural network to improve the accuracy of a measured physiological parameter”]  , comprising:
a plurality of monitoring devices [“The system 10 includes a sensor 12 and a pulse oximetry monitor 14.” Which is at least a plurality of devices], each patient monitoring device of the plurality of monitoring devices configured to generate an electronic signal representing a measurement of a physiological parameter of a patient [see Col. 1 lines 60-67 and Col. 2 lines 1-10 in particular see  “the physiological parameter may be the oxygen saturation estimated from the data supplied by a pulse oximetry sensor.” sensors recite the monitoring device configured to generate electronic signals]; and
a processor [see element 48]  communicatively coupled to the plurality of patient monitoring devices and the alarm device [see Col. 5 lines 42-50 in particular see “a general-purpose microprocessor 48 connected to an internal bus 50.  The microprocessor 48 is adapted to execute software, which may include an operating system and one or more applications”] 
Also connected to the bus 50 are a read-only memory (ROM) 52, a random access memory (RAM) 54”] 
that when executed cause the processor to:
input each electronic signal received from each of the plurality of patient monitoring devices [see Col. 1 lines 60-67 and Col. 2 lines 1-10 in particular see  “the physiological parameter may be the oxygen saturation estimated from the data supplied by a pulse oximetry sensor.” The measurements provided by the pulse oximetry sensors recite the step of inputting electronic signals”] into a corresponding predictor of a plurality of predictors clouds stored in the non-transitory memory [see Col. 5 lines 42-53… “microprocessor 48 is adapted to execute software, which may include an operating system and one or more applications, as part of performing the functions described herein.  Also connected to the bus 50 are a read-only memory (ROM) 52” Software is at least a plurality of predictors. As linked in the preamble the Baker has a computing device and memory. These are understood to store the software.]
responsive to an alarm generated based on at least one of the electronic signals [see Col. 3 lines 54-67 “provide an audible alarm in the event that the patient's physiological parameters are not within a normal range, as defined based on patient characteristics.”], 
However, Baker does not disclose, each predictor comprising a long short-term memory neural network and a recurrent neural network and suppress the alarm responsive to outputs of the plurality of predictor clouds indicating the alarm is false. 
Clayton discloses using several different neural network structure types including  recurrent neural networks, long short term memory networks and recurrent multilayer perceptron networks being used to predict the future in the analogous art of neural networks [see para 41 of Clayton “A sequential data forecast machine 204 may implement any suitable structure (e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).”] with these neural networks being placed in a cloud computing environment [see para 61 of Clayton “the machine learning module 108 may be provided in a cloud computing environment or be in the cloud”].
Nickolls discloses that the use of multiple neural networks arranged in series so that the output of one network is the input of another neural network (understood to recite all the output of one network being the input of another network based on applicant’s disclosure) with a first network that extracts features of physiological signals and a second network to determine / classify conditions (thereby providing the basis for an alarm) are well known and used [see claim 4…. In particular “said plurality of neural networks being arranged in series so that the output of one of said networks comprises the input of another of said networks” and “a first one of said plurality of neural networks extracting a series of features from said physiological signals, a second one of said plurality of neural networks being serially connected to said first neural network to receive said extracted features and classify said physiological signals into pathological and non-pathological categories based on said features”] in the field of diagnostics [see This invention relates to medical devices which monitor the cardiac state of a patient by sensing the patient's intrinsic rhythm for the presence of arrhythmias”]
Nguyen discloses using neural networks [see abstract of Nguyen “a neural network processor for processing the information obtained by the sensors.”] to differentiate between false signals based on physiological signals caused by environment and other factors thereby providing monitoring customized to an individual [see Col. 3 lines 34-48 of Nguyen “a device which is capable of initiating and correctly interpreting a wide range of physiological signals” and “Because physiological signals differ from patient to patient it is important that a device is able to "learn" when a particular set of signals represent the onset or presence of a medical condition in a particular patient, and disregard false signals which might be caused by environmental or other factors.” By disregarding the false signals, Nguyen discloses suppressing as claimed.]
It would have been obvious to one having ordinary skill in the art to modify Baker by using the additional data structures of a long short term memory network, a recurrent neural network, and a recurrent multilayer perceptron similar to those described by Clayton in addition to Baker’s neural network algorithm because, both Baker’s network and the neural network’s structures defined by Clayton all make a prediction/forcast based on specific raw data provided, therefore by using these three addition network structures in combination with Baker’s own, one of ordinary skill would expect the predictable result of the same if not better outcome of some prediction when using the additional  three.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baker in view of Clayton in view of Nickolls by employing the neural networks to be configured additionally similarly to that described by Nguyen to train and ultimately allows a system to differentiate between false alarms created by the environment and other factors to provide monitoring customized to an individual.
Please note that each individual electric signal which is sent to computer is at least an individual predictor. Since there are a plurality of electric signals, there are a plurality of predictors as claimed. By training neural networks similarly as described by Nguyen, Baker in view of Clayton in view of Nickolls in view of Nguyen disregards false signals caused by the environment and other factors thereby suppressing false alarms.



Dependent Claims:
Regarding Claims 2-3 and 12, Col. 1 lines 49-60 of Baker disclose physiological characteristics of at least oxygen saturation and/ or  heart rate [in particular see “ the disclosure describes the training and use of back propagation neural networks to calculate an improved estimate of a patient's SpO.sub.2 or pulse rate, or the accuracy of the estimate.”].

Regarding Claim 4, abstract of Baker discloses the ending result to be an estimate as claimed [in particular see “creating a more accurate estimate of said physiologic parameter”].

Regarding Claims 5-6, Col. 6 lines 50-60 of Baker disclose combining outputs [in particular see “the neural network is used to combine one or more estimates of a physiologic parameter with one or more associated signal quality metrics”. Additionally, while concatenating is not explicitly recited by name in Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen, Col. 6 lines 59-67 of Baker discloses that by merging different estimates, one receives an output in the form of a model. This model links the estimates together which recites the currently broadly claimed limitation of “concatenating”]

Regarding Claim 7, see rejections to claim 1 and 5 above. Claim 1 recites use of a multilayer perceptron data structure as claimed.

Regarding Claim 8, since Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen discloses identifying and disregarding false physiological signals (which false alarms are dependent on) which is taught, as also explained in claim 1, in Col. 3 lines 35-50 of Nguyen… in particular “"learn" when a particular set of signals represent the onset or presence of a medical condition in a particular patient, and disregard false signals which might be caused by environmental or other factors.” False alarms are ignored and true alarms are generated.

Regarding Claim 9, Col. 4 lines 5-10 of Baker discloses the use of a multi-parameter patient monitor [“the pulse oximetry system 10 also includes a multi-parameter patient monitor 26.”] which at least indicates that signals can be added and removed as desired. 

Regarding Claims 10 and 13, Col. 3 lines 54-67 of Baker disclose an audio alarm [in particular see “the monitor 14 also includes a speaker 22 to provide an audible alarm”].


Regarding Claim 12, Col. 1 lines 49-60 of Baker disclose physiological characteristics of at least oxygen saturation and/ or  heart rate [in particular see “ the disclosure describes the training and use of back propagation neural networks to calculate an improved estimate of a patient's SpO.sub.2 or pulse rate, or the accuracy of the estimate.”].


Regarding Claim 14, Col. 5 lines 42-50 of Baker discloses threshold ranges being used to determine an alarm  [in particular see “the proper calibration coefficients and/or algorithms to be used for calculating the patient's physiological parameters and/or alarm threshold values;”]. Thereby, Baker in view of Clayton in view of Schneider in view of 

Regarding Claim 15, Col. 4 lines 5-10 of Baker discloses the use of a multi-parameter patient monitor [“the pulse oximetry system 10 also includes a multi-parameter patient monitor 26.”] which at least indicates that signals can be added and removed as desired.


Regarding Claim 17, Col. 3 lines 39-45 of Baker disclose use of a pulse oximeter [in particular see “FIG. 1 is a perspective view of an embodiment of a pulse oximetry system 10.  The system 10 includes a sensor 12 and a pulse oximetry monitor 14.”]

Regarding Claim 18, Col. 3 lines 54-60 of Baker disclose a processor that display’s an alarm [in particular see “Further, the monitor 14 includes a display 20 configured to display the physiological parameters, other information about the system, and/or alarm indications.”]

Regarding Claim 19, Col. 5 lines 42-50 of Baker discloses threshold ranges being used to determine an alarm  [in particular see “the proper calibration coefficients and/or algorithms to be used for calculating the patient's physiological parameters and/or alarm threshold values;”]. Thereby, Baker in view of Clayton in view of Schneider in view of 

Regarding Claim 20, see rejection claim 16. As discussed in that claim, a multilayer perceptron data structure is used as claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792